Citation Nr: 0901258	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for residuals of a lumbosacral injury, discectomy, 
and laminectomy at L4-L5.

2.  Entitlement to an extraschedular rating for residuals of 
a lumbosacral injury, discectomy, and laminectomy at L4-L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran had service from September 1973 to September 
1977. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The issue of entitlement to an extraschedular evaluation for 
residuals of a lumbosacral injury, discectomy, and 
laminectomy at L4-L5 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's lumbosacral disability is primarily manifested 
by forward flexion of the thoracolumbar spine of 20 degrees, 
with no evidence of ankylosis or incapacitating episodes.


CONCLUSION OF LAW

The criteria for a schedular evaluation greater than 40 
percent for a lumbosacral injury have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 
and 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board has reviewed all 
the evidence in the veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, 
and both VA and private treatment records, and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a January 2004 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected lumbosacral injury, the evidence must show that his 
condition "has gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  The October 2004 rating 
decision explained the criteria for the next higher 
disability rating available for lumbosacral injury under the 
applicable diagnostic code.  The December 2005 statement of 
the case provided the veteran with the applicable regulations 
relating to disability ratings for his service-connected 
lumbosacral injury.  

Moreover, the record shows that the veteran was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the veteran what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the veteran, whereas VA has 
obtained service treatment records and private treatment 
records, afforded the veteran a VA examination, and assisted 
the veteran in obtaining evidence.  Based on the foregoing, 
all known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file, and the veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Law and Regulations

The veteran maintains that he is entitled to a disability 
rating greater than 40 percent for his service-connected 
lumbosacral injury.  In that regard, disability evaluations 
are determined by the application of a schedule of ratings, 
which are based on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7.  Moreover, while 
the Board must consider the veteran's medical history as 
required by various provisions under 38 C.F.R. Part 4, 
including sections 4.2, the regulations do not give past 
medical reports precedence over current findings.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Disorders of the spine may be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  
38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine.  Note (1) requires an 
evaluation of any associated objective neurological 
abnormalities, including, but not limited to, bowel, or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5237.

Note (5) indicates that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis 

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes a 40 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  For purposes of evaluations under DC 5243, Note (1) 
states that an incapacitating episode is a period of acute 
signs and symptoms due to interverbral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5243.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2).

Discussion

In both the October 2004 and December 2005 rating decisions, 
the RO continued the veteran's 40 percent disability 
evaluation for residuals of a lumbosacral injury, discectomy, 
and laminectomy at L4-L5.  

With respect to neurological symptoms, the Board notes that 
in a December 2005 rating decision, the RO granted the 
veteran separate disability ratings for neurological 
impairment associated with his service-connected lumbosacral 
injury effective December 12, 2003.  Specifically, the 
veteran was granted service connection for neurological 
impairment of the right lower extremity with a disability 
evaluation of 40 percent under DC 8520, and he was also 
granted service connection for neurological impairment of the 
left lower extremity with a disability evaluation of 20 
percent under DC 8520.  On his VA Form 9, received in January 
2006, the veteran indicated that he read the Statement of the 
Case and was only appealing the 40 percent disability rating 
for his lumbosacral injury, discectomy, and laminectomy at 
L4-L5.  Therefore, the question of separate evaluations for 
neurological impairment is not before the Board. 

The veteran's back disability is currently rated under 38 
C.F.R. § 4.71a, DC 5237.  In determining whether the next 
higher 50 percent rating is warranted, the pertinent evidence 
of record has been reviewed and a discussion of such evidence 
follows.  

In June 2003, during the course of VA outpatient treatment, 
the veteran reported chronic back pain and further contended 
that he works at a desk all day and thus maintains a 
sedentary lifestyle due to chronic pain and obesity.  The 
veteran was diagnosed with chronic low back pain and failed 
back syndrome.  

In September 2003 the veteran underwent a Magnetic Resonance 
Imagining (MRI) of the lumbar spine.  The VA radiologist 
diagnosed the veteran with degenerative and postsurgical 
changes at multiple levels, including, large and free 
fragment of disc in the spinal canal and lateral recess on 
the left L2 vertebra, resulting in spinal stenosis of the L2 
vertebra.    

An October 2003 VA outpatient treatment report indicated that 
the veteran sought medical treatment for his chronic back 
pain and reported experiencing weakness of both his right and 
left legs.  He also stated that his back pain has worsened 
over the past several weeks.  

A November 2003 private treatment record indicated that the 
veteran sought treatment for upper thoracic and low back 
pain, as well as, bilateral leg symptoms.  At the time, the 
veteran reported extreme back pain.  Upon examination and an 
MRI, the physician diagnosed the veteran with large schmorl's 
node at T11, mild central disk bulges at T6-7 and T7-8, mild 
left foraminal narrowing at T11-12, multilevel moderate to 
severe stenosis in the lumbar spine, and disc protrusions at 
L3-4 and L4-5.  

The veteran underwent a VA examination in February 2004.  At 
the time of the examination, the veteran reported that he 
first injured his back in 1975 while moving furniture, and 
was subsequently diagnosed with a herniated disc.  He 
reported that he had his first surgery in February 1975, 
which was a laminectomy at L4-L5.  He indicated that he had 
three additional surgeries, including during the summer of 
1981 for a repeat laminectomy at L4-L5, in December 1985 for 
a spinal stenosis fusion at L4-L5, and in December 1991 for a 
spinal stenosis surgery at L4-L5.  The veteran also had 12 
epidural injections, including two during the past year for 
intractable pain.  He further contended that he has 
participated in physical therapy throughout the years and 
that he is currently prescribed pain medication for his 
service-connected back disability.  

On physical examination, the veteran slowly rose from a 
sitting position and walked awkwardly across the hallway to 
the examination room.  He had a fairly smooth gait, without a 
limp, and he did not use an assistive device or a brace to 
walk.  The veteran stood independently and walked on his toes 
and heels.  On range of motion, he flexed forward to 40 
degrees prior to complaining of pain and stiffness.  The 
veteran extended backward 20 degrees.  Lateral flexion was 35 
degrees bilaterally, which was accompanied by some discomfort 
through the entire range of motion.  Rotation was 35 degrees 
bilaterally.  

The examiner diagnosed the veteran with severe degenerative 
changes of the lumbar spine and failed back syndrome with 
arachnoiditis.  On range of motion, the examiner also 
included results using the DeLuca criteria, which included a 
loss of 70 degrees of forward flexion, 10 degrees of 
extension backward, 15 degrees of lateral flexion, and 10 
degrees of rotation due to pain and stiffness.   

In late February 2004 the veteran's employer reported, that 
upon review of the veteran's annual and sick leave usage from 
2003 to the present, the veteran utilized all of his leave 
for his ongoing back problems.  Furthermore, the veteran's 
employer indicated that he was granted 240 hours of advanced 
sick leave in 2003, which has since been used.  

An October 2004 VA outpatient treatment record indicated that 
the veteran sought a reevaluation of his back problems.  The 
veteran reported attending physical therapy and indicated 
that his overall pain control was slowly improving.  The 
veteran also reported taking prescription medications for his 
back pain.  
   
In a December 2004 VA outpatient treatment record the veteran 
stated that his back pain interfered with his job and life 
over the past year.  He indicated that his job was tiring, 
and that while he currently handles a full schedule, he must 
rest immediately after work and throughout the entire 
weekend.  

In February 2005 the veteran's employer reported that the 
veteran suffered from back problems, and as a result, missed 
a significant amount of work.  He further contended, that in 
2004, the veteran took 14.5 weeks off due to his back pain.  

In May 2005 the VA afforded the veteran an MRI of the lumbar 
spine.  The results were as follows.  There is evidence of 
degenerative disc disease at multiple levels, particularly 
L4-5 and L3-4.  At L4-5 there is mild central protrusion of 
the disc, without significant spinal stenosis, however, there 
is mild bilateral lateral recess stenosis.  At L3-4 there is 
central protrusion of the disc and there is mild spinal 
stenosis and mild bilateral lateral recess stenosis.  At L2-3 
there is no significant disc protrusion, however, there is 
mild spinal stenosis resulting from a congenital small canal.  
At L1-2 there is mild central protrusion of the disc without 
significant spinal stenosis.  The veteran was diagnosed with 
degenerative changes at multiple levels with mild spinal 
stenosis.    
  
A late May 2005 VA rehabilitation note indicated that the 
veteran reported persistent pain in the low lumbar area.  On 
physical examination, the veteran had a flattened thoracic 
region, mild upper kyphosis and a slight accentuation of a 
lumbar lordosis.  He had some lateral tenderness of the 
pelvic rim, particularly on his right side.  His sensation 
was decreased in the L5-S1 distribution below the knee and in 
the anterior and lateral thigh on both the right and left 
sides.  The veteran's gait was slightly flexed forward at the 
hips with a positive tilted pelvis.  On range of motion there 
was a slight rotation at the L2-3 level to the left and 
thoracic segments to the right.  The veteran's forward 
flexion was 50 percent of normal and his lateral bend was 
restricted more so on the left versus the right side.  The 
veteran's straight leg raise demonstrated pain at 
approximately 50 degrees and continued to approximately 70 
degrees.  His Faber's test was positive on the right side and 
negative on the left side.  The veteran's Gaenslen's and 
piriformis stretch test were negative.  His Sacral squish 
test was also negative.   

The examiner diagnosed the veteran with multiple failed 
lumbar surgeries and noted that his MRI showed evidence of 
congenital and degenerative stenosis due to osteophytosis and 
lateral recess stenosis.  

A January 2006 VA outpatient treatment record indicated that 
the veteran reported that he hears a "pop" in his back when 
he rolls over in bed.  He denied bladder or bowel 
incontinence.  The veteran stated that he did not want any 
further surgical or radiological evaluations at the present 
time.  He indicated that physical therapy was too painful and 
thus he has been receiving injections from a pain specialist.  
The veteran complained of severe leg cramps for the past few 
years, which seem to be worsening.  The veteran indicated 
that he continues to work despite his chronic pain issues.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a schedular rating 
in excess of 40 percent for the veteran's service-connected 
lumbosacral injury, discectomy, and laminectomy at L4-L5.  As 
noted above, a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Regarding both the February 2004 VA examination and the May 
2005 VA outpatient rehabilitation note, the veteran does not 
warrant an increase in rating, as there is no noted 
ankylosis.  Thus, based on the aforementioned evidence, there 
veteran has not met the schedular requirements for a 50 
percent disability evaluation under DC 5237.

In reaching the aforementioned conclusion, the Board has 
considered the overall disability picture demonstrated by the 
record to arrive at the appropriate level of functional 
impairment such to provide for fair compensation in this 
case.  In so doing, the Board has carefully considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the veteran's 
disability is essentially manifested by pain.  Although the 
veteran has shown pain on motion, the Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected lumbosacral injury are, however, already 
contemplated by the 40 percent rating for his back 
disability.  The February 2004 VA examination included that 
examiner's specific comment that, considering DeLuca 
criteria, there was a loss of 70 degrees of forward flexion, 
10 degrees of extension, 15 degrees of lateral flexion and 10 
degrees of rotation.  38 C.F.R. § 4.71a, DC 5237.  There is 
no evidence of unfavorable ankylosis of the thoracolumbar 
spine, much less evidence of ankylosis of the entire 
thoracolumbar spine.  As noted above, the only way to obtain 
a disability rating in excess of 40 percent under Diagnostic 
Codes is to have ankylosis of the entire thoracolumbar spine.

Again, disorders of the spine may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  
38 C.F.R. § 4.71a.  In this regard, the Board notes that the 
veteran has been diagnosed with degenerative disc disease, 
thus a discussion of an evaluation rating increase under DC 
5243 is necessary.  

As noted above, under DC 5243, a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  The Board acknowledges that the evidence 
demonstrates that in February 2005, the veteran's employer 
reported that the veteran took 14.5 weeks off from work in 
2004 due to his back pain.  However, as indicated above, Note 
(1) of DC 5243 holds that an incapacitating episode is a 
period of acute signs and symptoms due to interverbral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  In 
the present case, the medical evidence of record does not 
demonstrate that the veteran was prescribed bed rest by a 
physician due to his lumbosacral service-connected 
disability.  Therefore, given the evidence of record, the 
veteran does not warrant a 60 percent disability evaluation 
under DC 5243.     

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  
 

ORDER

Entitlement to a disability rating in excess of 40 percent 
for service-connected lumbosacral injury, discectomy, and 
laminectomy at L4-L5 is denied.   


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  
38 C.F.R. § 3.321(b) (1).

During the course of the appeal, the veteran's lumbosacral 
disability appears to have caused interference with 
employment.  As noted in the above decision, the veteran 
reported that he has experienced chronic pain due to his back 
problems for many years.  In addition, he reported that his 
back injury has forced him to miss work on many occasions, 
including 14.5 weeks in 2004.  The RO has not addressed the 
issue of extraschedular consideration for the service-
connected issue on appeal.  

The Board is precluded from assigning an extra-schedular 
rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (19960.  Although 
the Board may not assign an extraschedular rating in the 
first instance, it must specifically adjudicate whether to 
refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008). 

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

The veteran stated that his back condition has forced him to 
miss multiple weeks of work and to curtail his activities at 
work.  The rating criteria do not contemplate severe pain, 
such as that complained of by the veteran, that prevents a 
claimant from performing his chosen profession.

The issue of entitlement to extra-schedular compensation for 
the veteran's service-connected residuals of a lumbosacral 
injury, discectomy, and laminectomy at L4-L5 is remanded for 
referral to the Director of the Compensation and Pension 
Service in accordance with 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's claim for 
increased rating for residuals of a 
lumbosacral injury, discectomy, and 
laminectomy at L4-L5 to the Director of 
Compensation and Pension Service pursuant 
to the provisions of 38 C.F.R. § 3.321(b) 
for consideration of whether 
extraschedular ratings are warranted.

2.  If the claim is denied, issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


